EXHIBIT 10.3
 
 
 
 
 
Vessel Name:  “BIG EASY”
Hull Number:
Official Number:     USCG 998517
Amount:      $2,975,000.00

 
PREFERRED MORTGAGE
THIS PREFERRED SHIP MORTGAGE (the "Mortgage"), made this 10th day of JUNE 2010
by and between,
ROTATE BLACK, INC
932 Spring Street Suite 201
Petoskey, Michigan 49770
hereinafter designated as Mortgagors, and
Cruise Holdings II, LLC
c/o Bilzin Sumberg Baena Price & Axelrod, LLP
200 South Biscayne Blvd. Suite 2500
Miami, Florida 33131
hereinafter designated as Mortgagee.
WITNESSETH:

WHEREAS, Mortgagors are the sole owner(s) of the vessel known as: “BIG EASY”
Official No. USCG Documentation 998517  Hull No. n/a which vessel is more fully
described in its official document, a copy of which is on file in the office of
the U.S. Coast Guard; and WHEREAS, Mortgagors are justly indebted to Mortgagee
in the sum of  Two Million Nine Hundred Seventy Five Thousand And 00/100
($2,975,000.00) Dollars.

NOW, THEREFORE, in consideration of the premises and the payment of the sum of
One Dollar ($1.00) and other good and valuable consideration, receipt of which
is hereby acknowledged, and for the purpose of securing the payment of said
indebtedness, together with interest thereon, and any advancements hereafter
made and the performance of all the covenants herein contained, Mortgagors have
granted, bargained, sold, conveyed, transferred, assigned and set over and by
these presents do grant, bargain, sell, convey, transfer, assign and set over
unto Mortgagee the whole of said vessel, together with her engines, motors,
machinery, masts, boats, dories, anchors, cables, rigging, tackle, apparel,
furniture, nets, diving equipment and fishing gear, and all other appurtenances
thereunto belonging, and any and all additions, improvements and replacements
hereafter made in or to the same or any part thereof.

TO HAVE AND TO HOLD, all the said mortgaged property unto the mortgage, it’s
successors and assign, forever;

PROVIDED, HOWEVER and these presents are made upon the express conditions that
if Mortgagors shall pay or cause to be paid to Mortgagee the said aforementioned
principal sum, together with interest thereon, in accordance with the terms and
conditions of that certain promissory note of even date herewith (the "Note"),
and shall pay any and all advances hereafter made by the mortgage, and shall
keep, perform and observe all and singular the covenants and promises in
attached note and in this Mortgage to be kept, performed and observed by
Mortgagors, then this Mortgage and the estate hereby granted shall cease,
determine and be void, otherwise to remain in full force and effect.  Mortgagors
hereby agree to pay the principal sum of the Note, together with interest
thereon and advances hereafter made, and to perform, fulfill and observe all and
singular the covenants, agreements and conditions in this Mortgage and in
attached note contained.
Mortgagors hereby covenants and agree with Mortgagee as follows, to wit:


ARTICLE I

Mortgagors lawfully own and lawfully possess the mortgaged property and
covenants and promises to warrant and defend the title and possession thereto
and every part thereof for the benefit of Mortgagee against the claims and
demands of all person’s whomsoever; and further warrant that there are no liens,
mortgages or other encumbrances on said vessel, except in favor of Cruise
Holdings II, LLC

ARTICLE II

Mortgagors at their own cost and expense shall keep said vessel insured at its
full insurable value, but in no event for less than Five Million Dollars
($5,000,000.00).  Said insurance shall be placed with responsible underwriters
satisfactory to Mortgagee and on such policy forms as Mortgagee may
approve.  Said policies shall be delivered to and held by Mortgagee.
 
One of Four
 
 
 

--------------------------------------------------------------------------------

 
 
Losses under said policies shall be payable to Mortgagee for distribution to
Mortgagors and Mortgagee as their respective interests may appear.  In the event
of partial loss, if Mortgagors be not in default hereunder, Mortgagee shall
consent that the underwriters pay directly for repairs, salvage or other charges
or reimburse Mortgagors therefore.  In the event of total loss, the proceeds
from such insurance shall first be applied to the payment of the indebtedness
secured hereby and the remaining balance shall be paid to Mortgagors.


ARTICLE III

Mortgagors shall also at their own cost and expense keep said vessel fully
covered by protection and indemnity insurance in a company or companies to be
approved by Mortgagee and on such policy forms as shall be satisfactory to
Mortgagee.  Also, should Mortgagee so request, in the event of war or national
emergency, Mortgagors at their own cost and expense shall keep the vessel fully
covered by war risk insurance.


ARTICLE IV

Should Mortgagors fail to procure such insurance or maintain the same in full
force and effect, then Mortgagee may do so at the cost and expense of Mortgagors
and all sums so expended by Mortgagee shall be deemed secured hereby.


ARTICLE V

Mortgagors shall not do any act or voluntarily suffer or permit any act to be
done whereby any insurance upon said vessel may be suspended, impaired or
defeated, and shall not suffer or permit the vessel to engage in any voyage, or
to carry any cargo not permitted under the policies of insurance then in force
and effect.


ARTICLE VI

Mortgagors shall pay and discharge when due and payable from time to time, all
taxes, assessments, fines, charges or penalties imposed upon said vessel, her
engines, motors, masts, boats, dories, anchors, cables, rigging, tackle apparel,
furniture, nets, diving equipment and fishing gear and all other appurtenances
thereunto belonging, and any and all additions, improvements and replacements
hereafter made in or to the same or any part thereof shall not permit or suffer
said vessel to deal or traffic in any contraband goods or engage in any unlawful
voyage or undertaking.


ARTICLE VII

Neither Mortgagors nor the Master of said vessel shall have any right, power or
authority to create, incur or permit to be placed or imposed upon said vessel
any liens whatsoever.  The Master shall carry a properly certified copy of this
mortgage with the ship’s papers and shall exhibits the same to any person having
business with said vessel which might give rise to any lien.


ARTICLE VIII

Mortgagor shall place and keep prominently posted in the pilothouse or Master’s
cabin or said vessel a notice reading substantially as follows:


"This vessel is covered by a First Priority Preferred Ship Mortgage to


Cruise Holdings II, LLC
% Bilzin Sumberg Baena Price & Axelrod, LLP
200 South Biscayne Blvd. Suite 2500
Miami, Florida 33131


Under the terms of said Mortgage neither the Owners nor the Master has any
right, power or authority to create, incur or permit to be imposed upon the
vessel any liens whatsoever”.
 
Two of Four
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE IX

If a libel shall be filed against said vessel or if said vessel shall be seized
or taken into custody by virtue of any legal proceedings in any port, Mortgagors
shall, within seven (7) days thereafter, cause said vessel to be released and
discharged.  If Mortgagors shall fail to do so, Mortgagee may, (but shall not be
obligated to), file such bond or undertaking as may be necessary to release said
vessel and may defend such legal proceedings through counsel of its own
selection, and any and all expenses incurred thereby, including premiums,
attorney’s fee, cost and the amount of any judgment rendered in such proceedings
against said vessel shall be deemed secured hereby and forthwith paid to
Mortgagee by Mortgagors.

ARTICLE X

Mortgagors shall, at their own cost and expense, maintain and preserve said
vessel in as good condition, working order and repair as the same now is, so far
as may be practical, ordinary wear, tear and depreciation except, and shall
afford Mortgagee or its authorized representatives, full and complete access to
said vessel for the purpose of inspecting and verifying same.

ARTICLE XI

Mortgagors shall comply with and satisfy all the provisions of the Commercial
Instruments and Maritime Liens Act (46 U.S.C. § 31301 et seq.) and all
amendments thereto, and shall establish and maintain this Mortgage as a First
Preferred Mortgage under said Act.

ARTICLE XII

In case of default, Mortgagee shall be entitled to exercise the right of entry
and retaking of said vessel and her appurtenances and equipment without legal
process, and with any and all other rights, privileges, and powers herein
granted or conferred by law.

ARTICLE XIII

In the event of Mortgagor’s default in the prompt and punctual payment when due
of the principal sum of the Note, or interest thereon, and in the event that
such default shall continue for a period of seven (7) days, or if Mortgagors are
adjudged bankrupt or a receiver of their property or business is appointed by a
court of competent jurisdiction and not thereafter discharged within a period of
seven (7) days from the date of such appointment, or if Mortgagors shall make a
general assignment for the benefit of creditors, or it said vessel shall be
libeled or levied upon or taken into custody by virtue of any legal proceedings
and not released within seven (7) days after such libel or levy, then, and in
any such event, the entire principal sum of the Note, together with interest
thereon, shall, at the option of Mortgagee, become immediately due and payable
without prior notice to Mortgagors.  If all sums then due and owing are not paid
forthwith, Mortgagee may take possession of said vessel, her engines, motors,
machinery, masts, boats, dories, anchors, cables, rigging, tackle, apparel,
furniture, nets, diving equipment, and fishing gear and all other appurtenances
thereunto belonging, and any and all additions, improvements and replacements
hereafter made in or to the same or any part thereof, without process of law,
wherever the same may be, and Mortgagors shall forthwith, upon demand, surrender
possession of said vessel to Mortgagee, who may sell the same at either public
or private sale at any time within sixty (60) days after such seizure and not
less than ten (10 ) days after depositing in the mails a notice of such sale
starting the time and place thereof, addressed to Mortgagors at the address
hereinafter set forth.  Mortgagee shall have the right to bid and become the
purchaser at such sale and the proceeds thereof shall be applied as follows,
to-wit:

FIRST:  To the payment of the expenses and charges of said sale, including the
expenses of retaking said vessel and any and all other expenses incurred by
Mortgagee in the protection of its rights hereunto, including attorneys’ fees.

SECOND:  To the payment of the unpaid balance of the principal and interest due
upon said Note and any unpaid advances hereafter made to Mortgagors.

THIRD:  Any Surplus thereafter remaining to be paid to Mortgagors.  In the event
the proceeds of such sale shall be insufficient to fully pay all expenses and
charges thereof and the principal and interest then remaining unpaid on said
promissory note and subsequent advances, then Mortgagors shall forthwith pay
Mortgagee the amount of such deficiency.  In the event Mortgagor does not pay
such deficiency upon demand, then, in addition to whatever rights Mortgagee has,
Mortgagee may file a suit for such deficiency as allowed by law.  Attorney’s
fees and costs for such suit shall be paid by Mortgagors.
 
Three of Four
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE XIV

In addition to the remedies hereinabove set forth, Mortgagee in the event of
default may institute legal actions either at law, in equity or in admiralty to
enforce the payment of said indebtedness or the performance of any obligation
secured hereby, including without limiting the generality of the foregoing, the
arrest of the vessel, her engines, motors, machinery, masts, boats, dories,
anchors, cables, rigging, tackle, apparel, furniture, nets, diving equipment,
and fishing gear and all other appurtenances thereunto belonging, and any an all
additions, improvements and replacements hereafter made in or to the same or any
part thereof.

ARTICLE XV

Nothing contained in this Mortgage shall be construed as a waiver of the
preferred status of the Mortgage by Mortgagee.

ARTICLE XVI

No delay or omission of Mortgagee to exercise any right or power accruing upon
any default shall be deemed a waiver of such default or acquiescence therein and
every power and remedy hereby given to Mortgagee may be exercised from time to
time and as often as may be deemed expedient.

ARTICLE XVII

All notices to Mortgagors may be made by registered or certified mail addressed
to:

ROTATE BLACK, INC
John Paulsen Vice President
932 Spring Street Suite 201
Petoskey, Michigan 49770

All notices to Mortgagee may be made by registered or certified mail addressed
to:

Cruise Holdings II, LLC
c/o Bilzin Sumberg Baena Price & Axelrod, LLP
200 South Biscayne Blvd. Suite 2500
Miami, Florida 33131

ARTICLE XVIII

Mortgagors shall afford Mortgagee or its authorized representatives full access
to said vessel for the purpose of inspecting the same at all times.

ARTICLE XIX
All the covenants, stipulations and agreements in this Mortgage contained shall
bind and inure to the benefit of Mortgagors and Mortgagee and their respective
heirs, executors, administrators, successors and assigns.  WITNESS WHEREOF, each
of the parties herein designated as “Mortgagors” has executed this Mortgage as
of the day and year first above written


_______________________________________           _________________________________________
ROTATE BLACK, INC.
By:  John Paulsen, Vice President


ALL PURPOSE ACKNOWLEDGEMENT


STATE OF: ____________   COUNTY OF: _______________ On _______________ before me
the undersigned notary personally appeared John Paulsen personally known to
me-or-proved to me on the basis satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity (ies), and
that by his/her/their signatures on the instrument the person (s), or the entity
upon behalf of which the person (s) acted, executed the instruments.


WITNESS MY HAND AND OFFICIAL SEAL          COMMISSION EXPIRES__________________
______________________________________
Signature of
Notary                                                        CAPACITY CLAIMED
BY SIGNER


(   )     Individual                        (   )     Subscribing
Witness                 (   )   Partner                               SIGNER IS
REPRESENTING:
                                                                                                                                                                   _Rotate
Black, Inc._____
X     Corporation
LLC               (   )     Guardian/Conservator               (   )   Attorney-In
–Fact             Name of person (s) or
entity           Officer(s)     _________  (   )     Other                                          (   )   Trustee
(s)                         __________________________



Four of Four
